Citation Nr: 0022788	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1954 
to July 1957.  

This appeal arises from a January 1999 rating action of the 
Montgomery, Alabama, regional office (RO).  In that decision, 
the RO denied the issue of whether new and material evidence 
had been received sufficient to reopen a claim for service 
connection for a nervous condition defined as passive 
dependency reaction with mental deficiency and emotional 
instability.

As will be discussed in the Remand, the Board finds that the 
issue is more appropriately stated as on the title page of 
this Remand.


REMAND

A review of the record shows that in August 1958 the veteran 
submitted his original claim for compensation benefits.  At 
that time he claimed service connection for a right knee 
disorder.  The RO, by a September 1958 rating action, denied 
service connection for a right knee disability as well as for 
various other disorders, including a nervous disability 
defined as a passive dependency reaction with mental 
deficiency and emotional instability.  In a letter also dated 
in September 1958, the RO informed the veteran of the denial 
of his claim for service connection for a right knee 
disability.  The RO did not notify him of the denial of 
service connection for a nervous disorder.

Written notification is required for VA decisions to become 
final.  38 U.S.C.A. § 5104(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.104(a) (1999).  Finality may not attach unless 
all diagnosed disorders pertinent to a claim are included in 
the notice.  See Best v. Brown, 10 Vet. App. 322 (1997).  
Accordingly, there is no final decision regarding the claim 
of service connection for a psychiatric disorder.  The 
veteran's current claim for service connection for a 
psychiatric disorder must, therefore, be adjudicated on a de 
novo basis.

Thus, the threshold question, which must be determined, is 
whether the veteran's claims are well grounded pursuant to 38 
U.S.C.A. § 5107 (West1991).  A well-grounded claim is a 
plausible claim, one that is meritorious on its own or 
capable of substantiation.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran in the March 1999 notice of disagreement 
requested a copy of his service medical records.  It is 
unclear whether he received this information.

In order to ensure the veteran's right of due process, the 
case is REMANDED for the following :

1.  It is requested that the RO should 
notify the veteran of the evidentiary 
requirements necessary to establish a 
well-grounded claim.  Examples of such 
evidence would include a medical opinion 
showing he has a current acquired 
psychiatric disorder related to his 
military service.  If the RO has not done 
previously, the veteran should be 
furnished a copy of the requested service 
medical records.

2.  Following any additional development 
deemed appropriate by the RO, the RO is 
requested to readjudicate the issue in 
appellate status based on de novo review 
of the record.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case, and an opportunity to respond.  The case should 
then be returned to the Board for appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




